RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 3(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. I-A, se consti-tuye la Sala Especial de Despacho de Misceláneas si-guiente que funcionará durante el período comprendido entre el 19 de diciembre de 1994 y el 13 de enero de 1995.
Juez Presidente, Sr. José A. Andréu García
Juez Asociado, Sr. Antonio S. Negrón García
Juez Asociado, Sr. Federico Hernández Denton

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Francisco R. Agrait Liado Secretario General